      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 1 of 21




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

 FERRELL COMPANIES, INC.,                             )
                                                      )
                        Plaintiff,                    )
 v.                                                   )   Case No. 2:20-cv-02229-JTM-KGG
                                                      )
 GREATBANC TRUST COMPANY,                             )
                                                      )
                        Defendant.                    )


                DEFENDANT GREATBANC TRUST COMPANY’S
             MEMORANDUM IN SUPPORT OF ITS MOTION TO COMPEL

       This discovery dispute stems from Plaintiff Ferrell Companies, Inc.’s refusal to produce

documents relating to an issue that is directly mentioned more than twenty times in the Complaint

(Dkt. 1 at 2-3 and ¶¶ 14-19, 24.), that is at the heart of the claims and defenses in this case, that

is recognized as a subject of discovery in the parties’ initial disclosures and Report of Parties’

Planning Conference, and that is the subject of Ferrell’s own discovery requests to GreatBanc,

which GreatBanc agreed to produce. Yet, when GreatBanc requested that Ferrell produce

discovery on the issue, Ferrell suddenly decided it was irrelevant, stating the allegations relate to

background or motive that Ferrell “does not require . . . to prove its case,” and suggesting it would

strike these allegations from its own Complaint. Discovery is not a one-way street: its scope is

set by the Federal Rules, not by Ferrell’s chosen litigation strategy.

       As shown below, the discovery at issue falls well-within the scope of Fed. R. Civ. P. 26(b).

The Court should grant the Motion to Compel and order Ferrell to produce the requested

discovery. In addition, because Ferrell’s position is not “substantially justified,” GreatBanc

respectfully requests that the Court award GreatBanc reasonable expenses incurred for bringing

the Motion. See Fed. R. Civ. P. 37(a)(5)(A).
       Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 2 of 21




I.       PERTINENT BACKGROUND

         The disputed requests seek discovery in connection with Bridger Logistics, LLC and its

subsidiaries (collectively, “Bridger”), which Ferrellgas acquired in June 2015. 1 Bridger soon

failed and turned into a huge loss for Ferrellgas, a loss that was made exponentially worse by

Ferrellgas’ Board and upper management and that culminated in two Ferrellgas entities filing

Chapter 11 bankruptcies in January 2021. Bridger—and particularly Ferrellgas’ ongoing efforts

to externalize blame for its failure—rests at the heart of the claims and defenses in this case.

         A.       Overview of Bridger-Related Allegations and Discovery Requests.

         The Complaint (Dkt. 1) alleges that GreatBanc, as trustee of the Ferrell Employee Stock

Ownership Plan (“ESOP” or “Plan”), orchestrated a “scheme” with “a cadre of powerful banks,

investment firms, hedge funds, and their advisors,” as well as Ferrellgas’ bondholders, lenders,

former executives, former attorneys, and other law firms. (Dkt. 1 at 2, 4-5 and ¶ 18.)2 Ferrell

contends that this diverse group of professionals collaborated in an “attempt to take over

Ferrellgas” and “hijack[]” the Board. (Dkt. 1 at 2, 4-5, and ¶ 45.) This “scheme,” according to

Ferrell, stemmed from Ferrellgas’ severe financial distress caused by Bridger’s acquisition and

failure. (E.g., id. at 2-5 and ¶¶ 15-18, 20, 24, 31, 33.)

                  1. Ferrell Uses Bridger as a Basis for Its Claims Against GreatBanc.

         Ferrell asserts claims for breach of contract (Count I) and breach of fiduciary duty under

ERISA (Count II) based on GreatBanc’s participation in the alleged “scheme.” (See Dkt. 1 at ¶¶

38-46.) The Complaint attempts to use GreatBanc’s work on the Bridger acquisition and Bridger’s


1
         For purposes of this Memorandum, “Ferrell” refers to Plaintiff Ferrell Companies, Inc., “Bridger”
collectively refers to Bridger Logistics and its subsidiaries acquired by Ferrellgas, and “Ferrellgas” refers to the
corporate entities under the “Ferrellgas” umbrella, including Ferrell, Ferrellgas, L.P., Ferrellgas Partners, L.P.,
Ferrellgas, Inc., and Bridger, all of which are controlled by the same Board of Directors that also serves as the Plan
Administrator to the ESOP.
2
         Page citations to ECF-filed documents refer to the ECF-stamped page numbers of such documents.


                                                          2
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 3 of 21




subsequent failure as a springboard to support Ferrell’s asserted claims and attack GreatBanc’s

integrity. For example, the Complaint alleges the following:

             “GreatBanc itself understood full well the reason for Ferrellgas’ financially
              challenged position that ostensibly precipitated GreatBanc’s improper activist
              efforts to take over the company. . . . Ferrellgas entered into a special engagement
              with GreatBanc (beyond the scope of its Directed Trustee role and duties) for
              GreatBanc to evaluate and exercise its ‘fiduciary judgment’ with respect to the
              Bridger transaction, and studied that transaction.” (Dkt. 1 at 2-3.)

             “GreatBanc was asked to independently assess the Bridger transaction exercising
              its own fiduciary judgment. For these efforts, GreatBanc requested and was paid a
              fee of $500,000—ten times its annual compensation as Directed Trustee.” (Id. at
              ¶ 15.)

             “After conducting its own review and analysis, GreatBanc independently
              concluded that the Bridger acquisition was in the best interest of Plan Participants
              and approved it.” (Id.)

             “To protect its own hide [after Bridger failed], at the expense of Ferrellgas’
              employees, GreatBanc was therefore motivated to participate in the hostile
              takeover efforts of third parties (and preserve its role as Directed Trustee) to avoid
              liability for its role in the failed Bridger investment.” (Id. at 3.)

             “As new management worked with the Board on solutions to remedy Ferrellgas’
              debt burden, GreatBanc, fearing as to its liability in connection with the Bridger
              acquisition, began to interfere.” (Id. at ¶ 18.)

             “[I]n August 2018, [now dismissed defendant] Houlihan Lokey made a play to
              become financial advisor to Ferrellgas in connection with Ferrellgas’ attempts to
              recover from the failed Bridger acquisition. . . . However, after Houlihan Lokey
              was not chosen to be Ferrellgas’ financial advisor, it turned around and began
              surreptitiously working with GreatBanc.” (Id. at ¶¶ 19-20.)

             “[By July 2019], GreatBanc knew that the Ferrell Companies and FGI Boards had
              retained experienced financial advisors and had appropriately and reasonably
              exercised their business judgment by adopting long-term strategic objectives to
              address the balance sheet issues caused by the failed Bridger acquisition[.]” (Id. at
              ¶ 24.)

             “Watching intently, powerful financial institutions (including but also in addition
              to Houlihan Lokey) found in GreatBanc a useful collaborator to try to appropriate
              the value of Ferrellgas for themselves. GreatBanc was afraid not only of its loss of
              position, but also the potential that a new Trustee would examine, and seek legal
              redress for, its prior actions.” (Id. at ¶ 31.)


                                                3
       Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 4 of 21




         The above allegations represent a fraction of the Complaint’s direct references to Bridger.

And even where it’s not explicitly mentioned, Bridger lurks behind nearly every allegation in the

Complaint, including those relating to GreatBanc’s communications with the Board and

Ferrellgas’ financial struggles and restructuring efforts.

                  2. Both Parties Recognize Bridger’s Relevance.

         Against this backdrop, it’s not surprising that Ferrell and GreatBanc have both recognized

the relevance of Bridger-related discovery to this case. First, both parties disclosed Bridger as a

subject of discovery in their initial disclosures under Rule 26(a)(1)(A)(i) and (ii).3 Second, both

parties identified Bridger as a subject on which “[d]iscovery is needed” in the Report of Parties’

Planning Conference.4 Third, before GreatBanc served the requests at issue here, Ferrell served

requests seeking Bridger-related discovery from GreatBanc, namely “[a]ll documents and

communications related to Ferrellgas’ acquisition of Bridger Logistics, LLC,” which GreatBanc

agreed to produce without objection.5 Fourth, GreatBanc’s First Set of Requests for Production

(“First Requests”), a copy of which is attached hereto as Exhibit A, seek Bridger-related discovery

from Ferrell (Exh. A at Requests 10-14) (collectively, “Bridger Requests”).

         More specifically, the Bridger Requests seek documents and communications for the time

period January 1, 2015 to the present that refer or relate to: (i) analysis and due diligence on the

Bridger transaction (Request 10); (ii) the “confluence of factors [that] resulted in Bridger’s

failure” (Request 11); (iii) actual or alleged breaches of the Eddystone Agreement [i.e., Rail


3
         Ferrell’s Rule 26(a) Initial Disclosures, at 2-8; GreatBanc’s Rule 26(a) Initial Disclosures, at 2-15. Ferrell’s
counsel emailed the parties’ initial disclosures to the Court on November 3, 2020.
4
      Report on Parties’ Planning Conference, at 4-5, § 5(a). Ferrell’s counsel emailed this Report to the Court on
November 2, 2020.
5
        GreatBanc’s Responses to Ferrell’s First Set of Requests for Production, Dec. 2, 2020, at Response 11.
Indeed, GreatBanc has already produced hundreds of documents relating to Bridger and more will be included in its
upcoming final production.


                                                           4
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 5 of 21




Services Agreement] between Bridger Transfer and Eddystone (Request 12); (iv) the sale of

Bridger Transfer and disposition of its assets, including documents subject to the crime-fraud

ruling in the Eddystone Litigation (Request 13); and (v) the suspension, cancelation, or

termination of any contracts between Bridger and its largest customer [i.e., Monroe Energy]

(Request 14). (See Exh. A at Instr. I and Requests 10-14.)

               3. Ferrell Refuses to Produce Discovery for the Bridger Requests.

       Despite previously recognizing Bridger’s relevance and requesting Bridger discovery

from GreatBanc, Ferrell’s Initial Responses to the First Requests, attached hereto as Exhibit B,

asserted the following objections to each of the Bridger Requests:

       Ferrellgas objects to this Request as unduly burdensome and not proportional to
       the needs of this case insofar as the information sought has no relationship to the
       claims or defenses at issue in this litigation. Ferrellgas also objects to this Request
       to the extent it seeks information protected by the attorney-client privilege and/or
       the work product doctrine.

(Exh. B at Responses 10-14.)

       Ferrell’s Amended Responses, attached hereto as Exhibit C, assert the same objections to

the Bridger Requests as the Initial Responses, but tacked on the following two sentences:

       While Ferrellgas realizes that it has alleged GreatBanc’s involvement in the
       Bridger Transaction to be GreatBanc’s motive for its improper actions,
       GreatBanc’s motive is not actually relevant to the case. Therefore, Ferrellgas will
       strike the Bridger-related allegations from its Complaint.

(Exh. C at Responses 10-14.)

       After multiple correspondence from GreatBanc’s counsel, copies of which are attached

hereto as Exhibit D, Exhibit E, Exhibit F, and Exhibit G, and two meet and confers, during which

Ferrell’s counsel dismissed the Bridger allegations as mere “background,” Ferrell’s counsel sent

a letter, attached hereto as Exhibit H, offering another explanation for Ferrell’s position:




                                                 5
       Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 6 of 21




         Ferrellgas’ position is that the Bridger transaction is not relevant to this lawsuit,
         and Ferrellgas does not require any documents related to the Bridger
         transaction to prove its case. . . . Ferrellgas stands by its objections, and will not
         produce documents in response to these Requests.

(Exh. H at 1-2) (emphasis added).

         Thus, Ferrell has attempted to support its relevance objections to the Bridger Requests on

the following grounds: (i) the Bridger allegations go towards GreatBanc’s “motive,” which,

according to Ferrell, “is not actually relevant to the case,” (ii) the Bridger allegations are merely

“background” information, and (iii) Ferrell “does not require any documents related to the Bridger

transaction to prove its case.” (Exh. C at Responses 10-14; Exh. E at 3; Exh. H at 1-2.) As further

shown below, GreatBanc believes the Bridger Requests seek discovery that will undermine

Ferrell’s claims and support GreatBanc’s defenses in this case, including its First Affirmative

Defense based on breaches of fiduciary duty and mismanagement by Ferrell and the Board. (See

Dkt. 52 at First Aff. Def., ¶¶ 1-9.)

         B.       Further Details Surrounding the Bridger Acquisition.

         The origins of Ferrellgas’ financial distress trace back to June 2015, when it acquired

Bridger for the “price tag” of $822 million. (Dkt. 1 at 2-3 and ¶¶ 14-17.)6 As Ferrell puts it,

“Ferrellgas’ then-management” identified Bridger as an “acquisition target” that provided

opportunities to “diversify [Ferrellgas’] revenue streams” and reap the benefits of “what then-




6
          In addition to pleadings and discovery served in this case, the remaining background sections in this
Memorandum cite information from the following sources: (i) filings from prior litigation between the parties, (ii)
filings from other Ferrellgas litigation, (iii) Ferrellgas’ filings with the SEC, and (iv) Ferrellgas’ website. The Court
may take judicial notice of this material. See Tal v. Hogan, 453 F.3d 1244, 1265 (10th Cir. 2006) (noting courts may
‘“take judicial notice of [their] own files and records, as well as facts which are a matter of public record”’) (citation
omitted); Columbian Fin. Corp. v. Bowman, 314 F. Supp. 3d 1113, 1119-20 (D. Kan. 2018) (taking judicial notice of
“the existence and content of the orders and pleadings submitted and publicly filed [in this and other proceedings] and
take note of the content of what was argued and what was decided”) (citation omitted); Marten Transp., Ltd. v.
PlattForm Advert., Inc., 2016 WL 1718862, at *3 (D. Kan. Apr. 29, 2016) (taking judicial notice of material on
defendant’s website) (citing cases); Jordan v. Sprint Nextel Corp., 3 F. Supp. 3d 917, 931 (D. Kan. 2014) (“A court
may take judicial notice of the SEC’s filings because they are a matter of public record.”).


                                                            6
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 7 of 21




management believed and promoted as a low-risk contract structure.” (Id. at ¶ 14.) Before

Ferrellgas financed the acquisition, “numerous financial institutions, including the underwriter of

the bond debt, conducted their own due diligence and concluded the financing of the acquisition

was sound.” (Id. at ¶ 16.) At Ferrell’s request, GreatBanc assessed the transaction on behalf of

the ESOP under the Seventh Amendment to the Trustee Agreement, which is an exhibit to the

Complaint. (Id. at ¶ 15; Dkt. 1-3 at 2-3.) After conducting due diligence, GreatBanc “did not

object to the [Board] moving forward with the transaction” (Dkt. 52 at ¶ 15).

       C.      Further Details Surrounding Bridger’s Failure.

       “Within a year [of the acquisition], however, Bridger failed, and Ferrellgas ultimately was

forced to take an $800 million write-down[.]” (Dkt. 1 at 3.) This, according to Ferrell, was “the

event that put Ferrellgas in the precarious financial position it found itself in 2018-2019.” (Id.) In

reality, Ferrellgas has been in a precarious financial position since the end of 2015. Ferrellgas

began shedding its Bridger operations within months of the acquisition, starting with its “sale” of

Bridger Transfer Services, LLC (“Bridger Transfer”) in early 2016, which, as discussed below,

resulted in ongoing litigation involving fraud-based claims against Ferrellgas. Within eighteen

months of the acquisition, the stock price of Ferrellgas’ publicly traded entity, Ferrellgas Partners,

L.P. (“FGP”), fell by 70%, dropping from $23.12/share on June 24, 2015 to $6.77/share on

December 30, 2016. In September 2016, Chairman James Ferrell – who has been on the Board

since 1984 – returned as CEO, a move allegedly prompted by Bridger’s failure and the resulting

need to restructure Ferrellgas’ substantial debt. (See Dkt. 1 at ¶¶ 7, 17.) By November 8, 2019,

i.e., GreatBanc’s last day as ESOP trustee, FGP’s stock was priced at $0.57/share and Ferrellgas’

capital structure included $2.2 billion in debt. (Dkt. 52 at First Aff. Def., ¶ 3.)7


7
         Information regarding FGP’s stock price is publicly available on Ferrellgas’ website, see
https://www.ferrellgas.com/our-company/investor-information/stock-price/.


                                                  7
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 8 of 21




        While Ferrell uses Bridger’s failure as a basis for asserting claims against GreatBanc, it

does not explain the “confluence of factors [that] resulted in Bridger’s failure.” (Dkt. 1 at ¶ 17.)

In its Second Amended Interrogatory Responses, attached hereto as Exhibit I, Ferrell states these

factors are “described in Ferrellgas’ public filings” and cites, as an example, page 10 of the Form

10-K Ferrellgas filed in 2016. (Exh. I at Interr Resp. No. 8.) That disclosure attributes the failure

to the loss of Bridger’s largest revenue generating customer and related agreements – which

accounted for approximately 60% of Bridger’s gross margin and 80% of its EBITDA.8

        As events would soon show, bad decisions by Ferrellgas’ Board and upper management

in the wake of this loss resulted in Ferrellgas being sued by Eddystone Rail Company

(“Eddystone”) in February 2017, see Eddystone Rail Co., LLC v. Bridger Logistics, LLC et al.,

No. 2:17-cv-00495 (E.D. Pa.) (“Eddystone Litigation”). (A copy of Eddystone’s first amended

complaint is attached hereto as Exhibit J.) Details surrounding the still-pending Eddystone

Litigation shed further light on the relevance of the Bridger Requests.9

                 1. The Arrangement Between Bridger and Eddystone.

        At the time of the acquisition, Bridger Transfer, one of the Bridger subsidiaries acquired

by Ferrellgas, had a contract with Eddystone (“Eddystone Agreement”) under which Bridger

Transfer would bring a monthly minimum volume of oil barrels to Eddystone’s transloading

facility through June 2019, paying Eddystone a set amount per barrel. (Exh. J at ¶¶ 3, 37.) If

Bridger Transfer failed to meet its monthly minimum, it would make a deficiency payment to




8
        SEC Form 10-K, Sept. 28, 2016, at 10. See https://ferrellgas.gcs-web.com/node/11936/html
9
         Bridger’s acquisition and failure resulted in other lawsuits against Ferrellgas and members of the Board,
including actions for securities fraud. See Hansen v. Ferrellgas Partners, L.P. et al., No. 1:16-cv-07840-RJS
(S.D.N.Y.); Pierce v. James Ferrell et al., No. 2:17-cv-02160-JWL-GEB (D. Kan.).


                                                        8
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 9 of 21




Eddystone for each barrel short of the commitment. (Id. at ¶ 37.) Ferrellgas and Bridger Logistics

covered Bridger Transfer’s payment obligations to Eddystone. (See id. at ¶¶ 49, 47-58, 65.)

        Ferrellgas believed there was little risk of deficiency payments because Bridger Logistics

used Eddystone’s facility to transport oil to Bridger’s largest customer, which had supply

requirements that essentially covered Bridger Transfer’s monthly commitment to Eddystone. (Id.

at ¶¶ 37-40.) But oil prices dropped in late 2015 and early 2016, making the agreements with

Bridger’s largest customer unprofitable. (Id. at ¶¶ 61, 64.) On February 1, 2016, those agreements

were suspended and then terminated shortly thereafter. (Id. at ¶¶ 70-71.)

                 2. Ferrellgas Rids Itself of Bridger Transfer.

        The loss of Bridger’s largest customer left Bridger Transfer unable to meet its monthly

commitment to Eddystone, making Bridger Transfer an increasing liability to Ferrellgas. To rid

itself of this liability, Ferrellgas sold Bridger Transfer for ten (10) dollars to a related party – i.e.,

one of Bridger’s founders – who renamed it Jamex Transfer Services, LLC (“Jamex Transfer”).

(Exh. J at ¶¶ 73-75.) The purchase agreement for the sale had an effective date of February 1,

2016, i.e., the same day services to Bridger’s largest customer were suspended. (Id. at ¶ 72.) By

the time of the sale, Bridger Transfer’s only “asset” was the Eddystone Agreement, which was a

liability growing by the day. (Id. at ¶¶ 8, 64-66, 72-73.) Yet, roughly one year before the sale,

Bridger represented to Eddystone that Bridger Transfer had $98.1 million in total assets, which

did not include the value of the Eddystone Agreement. (Id. at ¶¶ 42, 73.)

        None of this, however, dissuaded Ferrellgas from continuing to tout Bridger. For example,

in a March 10, 2016 press release, Ferrellgas’ then-CEO stated that “Bridger continues to exceed

our expectations” and touted “the strength of Bridger’s customer relationships.”10


10
         Ferrellgas Partners, L.P. Press Release, Mar. 10, 2016, http://www.ferrellgas.com/our-company/investor-
information/press-releases/.


                                                        9
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 10 of 21




                 3. The Eddystone Litigation and Crime-Fraud Ruling Against Ferrellgas.

        In April 2016, Eddystone filed arbitration against Jamex Transfer (f/k/a Bridger Transfer)

for defaults under the Eddystone Agreement, which was likely in default at the time of Bridger

Transfer’s sale. (Exh. J at ¶¶ 74-75.) Eddystone and Jamex Transfer settled the arbitration in

January 2017, with Jamex Transfer admitting defaults and consenting to entry of an award against

it for ~$140 million. (Id.) 11 The next month, Eddystone filed suit against multiple Ferrellgas

entities, including FGP, Ferrellgas, L.P., and Bridger Logistics, asserting claims for fraudulent

transfers and alter ego liability, among others. (Id. ¶¶ 76-98.) Eddystone seeks to collect at least

the amount of its award against Jamex Transfer, an entity related to Ferrellgas and owned by a

Bridger founder. (Id. at ¶¶ 8-10, 89-90.)

        Eddystone’s allegations shed light on the anomalies surrounding the sale of Bridger

Transfer. In the months before the sale, Ferrellgas hatched a plan to drain Bridger Transfer of its

assets. Among other things, Ferrellgas (i) retained payments that should have gone to Bridger

Transfer and redirected them to other Ferrellgas entities and (ii) stripped Bridger Transfer of its

assets and redistributed them to other Ferrellgas entities. (Eg., Exh. J at ¶¶ 8, 64-69, 71-73.)

        In October 2018, Eddystone filed a motion to compel under the crime-fraud exception,

arguing Ferrellgas’ sale of Bridger Transfer was a fraudulent transfer orchestrated by Ferrellgas’

in-house and outside counsel to avoid contractual liability.12 As shown in the June 2019 order,

attached hereto as Exhibit K, the court considered the parties’ briefing, heard oral arguments,

conducted an in camera review, and then granted Eddystone’s motion, finding “the crime-fraud


11
        See also Petition to Confirm Arbitration Award, Feb. 17, 2017, Dkt. 1, at ¶¶ 6-10, Eddystone Rail Co., LLC
v. Jamex Transfer Servs., LLC, No. 1:17-cv-01266-WHP (S.D.N.Y.).
12
        Plaintiff Eddystone Rail Company’s Mot. to Compel Production of Withheld Documents Under the Crime-
Fraud Exception, Oct. 12, 2018, Dkt. 217 at 5-6, Eddystone Rail Co., LLC v. Bridger Logistics, LLC et al., No. 2:17-
cv-00495 (E.D. Pa.).



                                                        10
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 11 of 21




exception applies to extinguish the attorney-client privilege and work product privilege.” (Exh.

K at 1-2.) Thereafter, Ferrellgas filed a petition for writ of mandamus with the U.S. Court of

Appeals for the Third Circuit, seeking an order to dismiss the Eddystone Litigation for lack of

subject matter jurisdiction or, in the alternative, to vacate the district court’s crime-fraud ruling.13

As shown in the order attached hereto as Exhibit L, the Third Circuit denied Ferrellgas’ petition

in late September 2019.14

         The Board’s fear of Ferrellgas’ significant liability in the Eddystone Litigation likely

explains why Eddystone is named as one of the many “players involved in [the] underhanded

scheme” Ferrell alleges in this case. (Dkt. 1 at 4-5.)

         D.       GreatBanc’s Removal and Prior Litigation with Ferrell.

         As the effects of Bridger’s failure and the Eddystone Litigation reverberated throughout

Ferrellgas, GreatBanc was increasingly concerned about Ferrellgas’ stock price, overleveraged

balance sheets, and financial exposure, all of which threatened the ESOP’s interests. (E.g., Dkt.

52-4 at 2-4) (expressing GreatBanc’s concerns over Ferrellgas’ debt, declining stock price, and

$140 million exposure in ongoing litigation, among other things). GreatBanc took steps to protect

the ESOP and mitigate further damage to the Plan. The Board, likely concerned with its exposure

in the Eddystone Litigation, reacted to GreatBanc’s efforts with suspicion and hostility.

         In July 2019, GreatBanc requested that the Board form a special committee to consider

various recapitalization plans aimed at addressing Ferrellgas’ deteriorating financial condition

and preserving the ESOP’s value. (Dkt. 1 at ¶ 22; Dkt. 52 at First Aff. Def., ¶ 4.) In GreatBanc’s


13
        Petition for Writ of Mandamus, Sept. 10, 2019, Doc. No. 003113346251 at 49-50, In re Bridger Logistics,
LLC, Ferrellgas, L.P., and Ferrellgas Partners, L.P., No. 19-2678 (3d Cir.).
14
         The Third Circuit has previously granted mandamus relief on a petition that challenged a ruling under the
crime-fraud exception. See Haines v. Liggett Group, Inc., 975 F. 2d 81, 98 (3d Cir. 1992) (vacating order that granted
a motion under the crime-fraud exception).



                                                         11
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 12 of 21




view, the Board, which acted as the Plan Administrator and oversaw Ferrellgas’ corporate

governance (Dkt. 1 at ¶¶ 8-9), had grown entrenched, conflicted, and unable or unwilling to

protect the ESOP (Dkt. 52 at First Aff. Def. ¶¶ 2, 4). Thus, GreatBanc also proposed names of

various individuals who could serve as independent directors. (Id. at ¶ 4.)

       The Board summarily rejected GreatBanc’s requests and refused to consider

recapitalization proposals that GreatBanc sent to it. (Dkt. 52 at First Aff. Def., ¶ 5.) Despite the

fact that the ESOP’s interests would be impacted by Ferrellgas’ restructuring, the Board also

refused to share details regarding the restructuring plans, proposals, or strategies that was actually

considering and/or implementing. (Id.) For example, in correspondence with GreatBanc in the

summer of 2019, Ferrellgas stated the Board had adopted “long-term strategic initiatives,” but

refused to explain what those initiatives were. (Dkt. 1-6 at 2; Dkt. 52-2 at 3.) In other words, the

Board froze GreatBanc out of discussions that would determine the fate of Ferrellgas and the

ESOP, leaving GreatBanc to face the prospect of carrying out its duties in an informational

vacuum intentionally created by its co-fiduciary, the Board. (Dkt. 52 at First Aff. Def., ¶ 5.) The

Board soon took more formal action designed to undercut GreatBanc’s ability to protect the

ESOP. (Id. at ¶ 6.) In late July 2019, Ferrell and the Board executed a Plan amendment, with an

effective date of August 1, 2018, purporting to require that GreatBanc, in all instances, vote the

ESOP shares as directed by the Board, as Plan Administrator. (Dkt. 1 at ¶ 8; Dkt. 1-1 at 53-54.)

All of this occurred in the wake of the crime-fraud ruling in the Eddystone Litigation.

       On September 10, 2019, GreatBanc’s counsel sent Ferrell’s counsel a letter expressing

concern about the Board’s unwillingness to share information regarding its “long-term strategic

objectives” and refusal to consider the proposed plan GreatBanc had previously sent it. (Dkt. 52-

3.) GreatBanc, therefore, requested to meet with the Board “as soon as possible [that] month.”




                                                 12
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 13 of 21




(Id.) Two days later, certain members of the Board and upper management, including James

Ferrell and Ferrellgas’ general counsel, interviewed a successor trustee and “agreed to

recommend” that the Board approve him as GreatBanc’s replacement.15

        On October 9, 2019, Ferrell “sent a Notice of Removal to GreatBanc providing GreatBanc

30 days’ notice of its removal.” (Dkt. 1 at ¶ 29.) GreatBanc, alarmed by the Board’s stonewalling,

impulsiveness, and lack of concern for the ESOP, made a Request for Direction two weeks later,

requesting that Ferrell “provide a direction to GreatBanc to remove the entire Board of Directors

of [Ferrell]” and install a slate of new, well-qualified, and independent directors. (See Dkt. 52 at

First Aff. Def., ¶ 8; Dkt. 52-4 at 4.) Otherwise, GreatBanc was “prepared to immediately move

forward and replace the Board without direction.” (Dkt. 52-4 at 4.)

        Ferrell filed its first lawsuit against GreatBanc one day after GreatBanc’s Request for

Direction, see Ferrell Companies, Inc. v. GreatBanc Trust Company, No. 2:19-cv-02656-JAR-

GEB (D. Kan.) (“Prior Action”). Ultimately, GreatBanc stepped down as trustee on November 8,

2019, without replacing the Board, and the Prior Action was dismissed pursuant to a settlement.

(Dkt. 52 at First Aff. Def., ¶ 8.) The parties entered a stipulation of dismissal in the Prior Action

pursuant to their settlement, stating, in part: “[e]ach party shall bear its respective attorneys’ fees,

costs, and expenses incurred in this litigation.” (Dkt. 52-5.) Nevertheless, Ferrell filed this second

action against GreatBanc, claiming its legal fees and costs from the Prior Action as damages.

(Dkt. 1 at ¶¶ 37, 40.)

        E.      Events After Removal: Delisting of FGP’s Stock and Filing Bankruptcy.

        On January 10, 2020, Ferrellgas delisted FGP’s stock from the NYSE. (Dkt. 52 at First

Aff. Def., ¶ 3.) One year later, on January 11, 2021, FGP and Ferrellgas Partners Finance Corp.,


15
      Declaration of Cathy Brown, Nov. 6, 2019, Dkt. 19-14, at ¶ 3, Ferrell Companies, Inc. v. GreatBanc Trust
Company, No. 2:19-cv-02656-JAR-GEB (D. Kan.).


                                                     13
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 14 of 21




the co-issuer and co-obligor for FGP’s debt, filed prepackaged Chapter 11 bankruptcies, In re

Ferrellgas Partners, L.P. and Ferrellgas Partners Finance Corp., No. 21-10021 (MFW) (Bankr.

D. Del.). The disclosure statement for the Chapter 11 plan includes a section on “Events Leading

to Chapter 11 Filing,” with the first subsection titled: “The Bridger Acquisition and Eddystone

Litigation.”16

        The Chapter 11 plan provides for the ESOP’s dilution and impairment, which is a scenario

GreatBanc sought to avoid before the Board removed it as the ESOP trustee.17 For example, in

November 2018, GreatBanc was contacted by certain members of Ferrellgas’ senior management,

who expressed concerns about the Board’s leadership and Ferrellgas being pushed into

bankruptcy. (Dkt. 52-4 at 3.) GreatBanc met with the Board the following month to discuss

GreatBanc’s concerns, by which time the Ferrellgas managers who brought their concerns to

GreatBanc had been removed from their positions. (See id.) During that meeting, the Board

acknowledged that Ferrellgas had “too much debt” and assured GreatBanc that the Board was

working to address the problem, though it refused to provide specifics. (Id.) According to James

Ferrell’s declaration in the Prior Action, a copy of which is attached as Exhibit M, Mr. Ferrell

made three trips to GreatBanc’s office in Chicago in early 2019, reassuring GreatBanc that

“allegations that [he] planned to take the company into bankruptcy was concocted out of thin air.”

(Exh. M at ¶ 21.)



16
        First Amended Disclosure Statement Relating to the First Amended Prepackaged Joint Chapter 11 Plan of
Reorganization, Feb. 5, 2021, Dkt. 123, at 38-40, In re Ferrellgas Partners, L.P. and Ferrellgas Partners Finance
Corp., No. 21-10021 (MFW) (Bankr. D. Del.).
17
         E.g., Second Amended Prepackaged Joint Chapter 11 Plan of Reorganization of Ferrellgas Partners, L.P. and
Ferrellgas Partners Finance Corp., Feb. 26, 2021, Dkt. 174 at 28-29, § 3.04(iv), In re Ferrellgas Partners, L.P. and
Ferrellgas Partners Finance Corp., No. 21-10021 (MFW) (Bankr. D. Del.) (indicating Class 4 noteholders to receive
New Class B Units); id. at 30-31, § 3.04(x) (indicating “Class 10 – Existing LP Units Interests” will be impaired and
“subject to dilution by the New Class A Units issued upon any future conversion of the New Class B Units”).



                                                        14
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 15 of 21




II.    ARGUMENT

       A.      Applicable Legal Standards.

       Under Fed. R. Civ. 26(b), “requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable.” Isberner v. Walmart, Inc., No. 20-2001-

JAR-KGG, 2020 WL 6044097, at *1 (Gale, Mag. J.) (D. Kan. Oct. 13, 2020). “Relevance is to

be ‘broadly construed at the discovery stage of the litigation and a request for discovery should

be considered relevant if there is any possibility the information sought may be relevant to the

subject matter of the action.’” Assessment Techs. Inst., LLC v. Parkes, No. 19-2514-JAR-KGG,

2021 WL 122845, at *3 (Gale, Mag. J.) (D. Kan. Jan. 13, 2021) (citation omitted).

“Stated another way, ‘discovery should ordinarily be allowed unless it is clear that the

information sought can have no possible bearing on the subject matter of the action.’” AKH Co.

v. Universal Underwriters Ins. Co., No. 13-2003-JAR-KGG, 2015 WL 4523578, at *2 (Gale,

Mag. J.) (D. Kan. July 27, 2015) (citation omitted). See also Atl. Specialty Ins. Co. v. Midwest

Crane Repair, LLC, No. 20-4013-JAR-ADM, 2020 WL 5118067, at *1 (D. Kan. Aug. 31, 2020)

(“Relevance is ‘construed broadly to encompass any matter that bears on, or that reasonably could

lead to other matter that could bear on, any issue that is or may be in the case.”’) (citations

omitted).

       “Unless a discovery request is facially objectionable, the party resisting discovery has the

burden to support its objections.” Ezfauxdecor, LLC v. Smith, No. 15-9140-CM-KGG, 2017 WL

2721489, at *2 (Gale, Mag. J.) (D. Kan. June 23, 2017). That burden cannot be met with

conclusory, boilerplate objections to discovery requests. Id. ‘“Instead, the party resisting

discovery must show specifically how each discovery request is irrelevant, immaterial, unduly

burdensome or overly broad.”’ Id. (citation omitted).




                                               15
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 16 of 21




        B.      The Bridger Requests Seek Relevant Information.

        The Bridger Requests are relevant to the claims and defenses in this case. Indeed, although

the standard for relevance is different at the trial stage, it’s impossible to imagine how the merits

of this case can ultimately be weighed and decided without evidence relating to Bridger.

        First, Bridger underlies Ferrell’s allegations that GreatBanc and multiple third parties

schemed to takeover Ferrellgas and “hijack” the Board. Among other things, the Complaint makes

allegations relating to GreatBanc’s work on the Bridger acquisition (Dkt. 1 at 2-3 and ¶ 15), which

it uses as a basis for alleging GreatBanc’s involvement in the purported scheme. (Dkt. 1 at 2)

(“GreatBanc itself understood full well the reason for Ferrellgas’ financially challenged position

that ostensibly precipitated GreatBanc’s improper activist efforts to take over the company”); id.

at 3 (“To protect its own hide . . . GreatBanc was therefore motivated to participate in the hostile

takeover efforts of third parties (and preserve its role as Directed Trustee) to avoid liability for its

role in the failed Bridger investment.”); id. at ¶ 18 (“As new management worked with the Board

on solutions to remedy Ferrellgas’ debt burden, GreatBanc, fearing as to its liability in connection

with the Bridger acquisition, began to interfere.”); id. at ¶ 31 (“Watching intently, powerful

financial institutions . . . found in GreatBanc a useful collaborator to try to appropriate the value

of Ferrellgas for themselves. GreatBanc was afraid not only of its loss of position, but also the

potential that a new Trustee would examine, and seek legal redress for, its prior actions.”).

        Second, GreatBanc believes discovery sought by the Bridger Requests will refute Ferrell’s

claims and support GreatBanc’s defenses, including but not limited to its affirmative defense for

breach of fiduciary duty by Ferrell and the Board. (Dkt. 52 at First. Aff. Def., ¶¶ 1-9.) While the

drop in oil prices may have contributed to Ferrellgas’ loss of expected revenue from Bridger, how

did Bridger turn into what James Ferrell described as a “disaster” that had “terrible consequences”




                                                  16
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 17 of 21




for Ferrellgas? (See Exh. M at ¶¶ 11, 12, 15.) GreatBanc believes it was due to decisions and

actions by Ferrellgas’ Board and upper management. This is evidenced by Ferrellgas’ sale of

Bridger Transfer and the ensuing Eddystone Litigation, which indicates the sale was a fraudulent

scheme executed at the highest levels of Ferrellgas’ corporate governance. It is also evidenced by

the Board freezing GreatBanc out of discussions and communications that directly impacted the

ESOP’s interests (e.g., restructuring initiatives) in the midst of the Eddystone Litigation, a

decision GreatBanc believes was driven, in whole or in part, by the Board’s desire to conceal its

misconduct and mismanagement on Bridger. Thus, GreatBanc expects the Bridger Requests will

provide further evidence of misconduct and breaches of fiduciary duty by Ferrell and the Board,

all of which are relevant to the claims and defenses in this case.

       C.      Ferrell’s Objections to the Bridger Requests Have No Merit.

       While Ferrell objects to the Bridger Requests “as unduly burdensome and not proportional

to the needs of this case,” the Amended Responses fail to explain the basis for either objection

and appear to simply tie them to relevance (i.e., “. . . insofar as the information sought has no

relationship to the claims or defenses at issue in this litigation”). (Exh. C at Responses 10-14.) To

the extent Ferrell asserts separate objections for undue burden and proportionality, its boilerplate

objections are insufficient, not to mention unfounded. See Seed Research Equip. Sols., LLC v.

Gary W. Clem, Inc., No. 09-1282-EFM-KGG, 2011 WL 855804, at *2 (Gale, Mag. J.) (D. Kan.

Mar. 9, 2011) (“[A] party raising a ‘burdensome’ objection ‘must show not only “undue burden

or expense,” but also show that the burden or expense is unreasonable in light of the benefits to

be secured from the discovery.’”); Nat’l R.R. Passenger Corp. v. Cimarron Crossing Feeders,

LLC, No. 16-CV-1094-JTM-TJJ, 2017 WL 4770702, at *4 (D. Kan. Oct. 19, 2017) (“The party

resisting discovery bears the burden to support its objections based upon proportionality[.]”).




                                                 17
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 18 of 21




       Ferrell’s relevance objection is grounded in its position that Bridger-related allegations

bear on GreatBanc’s “motive,” which the Amended Responses baldly assert “is not actually

relevant to the case.” (Exh. C at Responses 10-14.) Ferrell has not offered additional details on

its relevance objections, other than to describe its allegations as “background” and say that Ferrell

“does not require any documents related to the Bridger transaction to prove its case.” (See Exh.

E at 3; Exh. H at 1.) There is no support for Ferrell’s positions.

       First, the Complaint’s Bridger-related allegations are not merely related to “background”

or GreatBanc’s purported motive: they form the foundation of Ferrell’s claims in this case. Nor

does Ferrell’s self-serving attempt to downplay these allegations narrow the scope of discovery

or change the outcome. See Isberner, 2020 WL 6044097, at *1; see also Wildman v. Am. Century

Servs., LLC, 2017 WL 5068516, at **2-3 (W.D. Mo. July 27, 2017) (granting motion to compel

in ERISA litigation where plaintiff argued discovery was relevant to show defendants’ motivation

for allegedly breaching their fiduciary duties of loyalty and prudence); State Farm Mut. Auto. Ins.

Co. v. Physicians Inj. Care Ctr., Inc., 2008 WL 11337641, at *4 (M.D. Fla. Oct. 17, 2008) (“A

party is entitled to the underlying facts that support the allegations raised in a complaint.”).

Second, the scope of discovery is determined by the Federal Rules, not by Ferrell’s strategy for

litigating this case. As discussed above, the Bridger Requests are relevant to Ferrell’s claims and

to GreatBanc’s defenses. Ferrell filed this lawsuit and must now produce this relevant discovery.

       D.      The Court Should Award GreatBanc Reasonable Expenses for the Motion.

       GreatBanc made several good-faith efforts to avoid bringing this dispute to the Court.

Ferrell, on the other hand, has taken inconsistent positions on Bridger discovery, asserted

unfounded objections, and showed no interest in resolving this dispute. As shown above, Ferrell’s

positions on the Bridger Requests are factually and legally baseless. By any measure, they are not




                                                 18
       Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 19 of 21




substantially justified. If the Court grants the Motion to Compel, GreatBanc respectfully requests

that the Court order Ferrell to pay reasonable expenses incurred by Greatbanc to make the Motion,

including attorney’s fees. See Fed. R. Civ. P. 37(a)(5)(A). GreatBanc does not make this request

lightly, but believes it is warranted given the circumstances surrounding this dispute.

III.    CONCLUSION

        For the reasons above, GreatBanc respectfully requests that the Court (i) grant the Motion

to Compel and order that Ferrell produce the discovery sought by Requests 10-14 of GreatBanc’s

First Set of Requests for Production of Documents; (ii) award GreatBanc reasonable expenses

incurred in bringing the Motion; and (iii) award any other relief the Court deems just and proper.


Dated: March 31, 2021


                                                     Respectfully submitted,

Of Counsel:                                          SHOOK, HARDY & BACON L.L.P.

AKERMAN LLP                                          By: /s/ Todd W. Ruskamp
Mark S. Bernstein (admitted pro hac vice)               Todd W. Ruskamp, D.Kan #70412
Shawn M. Taylor (admitted pro hac vice)                 Jessica A.E. McKinney, D.Kan #78649

71 South Wacker Drive, 47th Floor                    2555 Grand Boulevard
Chicago, IL 60606                                    Kansas City, Missouri 64108
Telephone: 312-634-5700                              Telephone: 816-474-6550
Facsimile: 312-424-1900                              Facsimile: 816-421-5547
Email: mark.bernstein@akerman.com                    Email: truskamp@shb.com
       shawn.taylor@akerman.com                             jamckinney@shb.com

                                                     Attorneys for Defendant GreatBanc Trust
                                                     Company




                                                19
      Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 20 of 21




                     LOCAL RULE 37.2 CERTIFICATE OF COMPLIANCE

        Pursuant to D. Kan. Local Rule 37.2 and Fed. R. Civ. P. 37, the undersigned counsel

certifies that GreatBanc’s counsel conferred with Ferrell’s counsel in a reasonable and good faith

effort to resolve the issues raised in the Motion to Compel. These efforts are referred to in Section

I(A)(3) of the above Memorandum and include two telephonic meet and confers between counsel

for the parties. The first was held on January 4, 2021 between Shawn Taylor and Benjamin Prager,

on behalf of GreatBanc, and Sarah Rathke, on behalf of Ferrell, to discuss Ferrell’s Initial

Responses, and ran for approximately 35-40 minutes. The second was held on February 8, 2021

between Shawn Taylor, Benjamin Prager, and Todd Ruskamp, on behalf of GreatBanc, and Sarah

Rathke and Marques Richeson, on behalf of Ferrell, to discuss Ferrell’s Amended Responses, and

ran for approximately 50 minutes. The Bridger Requests were discussed during both meet and

confers, as well as in written correspondence between counsel for the parties, as reflected in

Exhibits D, E, F, G, and H to this Memorandum.18 The parties acknowledged they were at an

impasse on this discovery during their second meet and confer and GreatBanc’s counsel informed

Ferrell’s counsel that GreatBanc would move to compel on the Bridger Requests and seek

reasonable expenses incurred for bringing the motion. (See Exh. G at 3.)



                                                              /s/ Shawn M. Taylor
                                                             An Attorney for GreatBanc Trust Company

                                                             /s/ Todd W. Ruskamp
                                                             An Attorney for GreatBanc Trust Company




18
        The Court granted GreatBanc’s two motions for an extension of time to file its motion to compel under Local
Rule 37.1(b) (see Dkt. 68 and 73), both of which were filed with Ferrell’s consent (see Dkt. 66 and 72). Under the
second extension, GreatBanc’s motion is due on or before March 31, 2021. (Dkt. 73.)


                                                        20
     Case 2:20-cv-02229-JWL-KGG Document 75 Filed 03/31/21 Page 21 of 21




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, I electronically filed the foregoing with the Court

by using the Court’s electronic filing system, which sent out notification of such filing to all

counsel of record.

                                                     /s/ Todd W. Ruskamp
                                                    An Attorney for GreatBanc Trust Company




                                               21
